Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board ia *833favor of the claimant. Appellants contend there was no evidence to sustain findings to the effect that claimant’s disability, which was occasioned by tuberculosis, was due to her having contracted the disease while in the employ of employer appellant. The evidence and applicable presumptions support the award. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Poster and Bussell, JJ.